Citation Nr: 0935177	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for PTSD.

The Veteran attended a hearing before the undersigned in 
April 2008.  A transcript of this hearing is associated with 
the claims file.

This matter was previously before the Board, and adjudicated 
in a decision dated in August 2008.  In that decision, the 
Board denied service connection for PTSD.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In an Order dated in March 
2009, the Court vacated the Board's August 2008 decision, and 
remanded this matter back to the Board for development 
consistent with the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is claiming service connection for PTSD.  In the 
Joint Remand it was agreed that the Veteran should be allowed 
to add further details to his statement of stressors for 
clarification.  

The Court noted that the claims folder contained a February 
12, 2007, report from the U.S. Armed Services Center for 
Research of Unit Records (CURR)/U.S. Army and Joint Services 
Records Research Center (JSRRC).  In this report, it was 
noted that the Veteran had previously stated that he came 
under rocket attack in the spring of 1971.  However, this 
report shows that the Veteran's unit did not report to Chu 
Lai until the summer, on June 27, 1971.  As such, the 
CURR/JSRRC coordinator was unable to corroborate if the 
Veteran came under attack.

However, in the Joint Motion, it was stated incorrectly that 
the February 2007 CURR/JSRRC report verified that the Veteran 
had been transferred to Chu Lai during the spring of 1971, 
that is, on June 17, 1971, (prior to his unit's arrival).  It 
was also noted that, in its decision, the Board found that 
the Veteran's statements regarding his stressors were vague, 
but did not request further clarification from the Veteran.  

As such, the Court remanded the case in order to give the 
Veteran a chance to add further clarification regarding his 
stressors.  In light of the Court's directive, the Veteran is 
requested to add additional explanation regarding his 
stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should submit a statement 
containing the necessary detail regarding 
the stressors to which he was exposed 
during service, including specific details 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should add further clarification 
regarding the rocket attack(s) he came 
under while stationed at Chu Lai in 1971.  
He may also submit independent evidence 
that would tend to corroborate his alleged 
stressors from military as well as 
nonmilitary sources.  The RO should assist 
the Veteran in obtaining such evidence, if 
appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated, as a result of 
these inquiries should thereafter be 
associated with the claims folder.

2.  The RO should review the claims file 
and if the information is sufficient to 
permit the CURR/JSRRC to attempt to 
document the reported stressors, the RO 
should request verification from that 
source.  A unit history should be 
requested as part of the stressor 
development.  Information obtained should 
be associated with the claims folder.  If 
the record does not contain adequate 
information for referral to CURR/JSRRC, 
this should be documented in the claims 
folder.  

3.  Thereafter, if and only if the 
CURR/JSRRC or other credible evidence of 
record verifies a claimed stressor, the RO 
should schedule the Veteran for a VA 
psychiatric examination.  The RO must 
provide for the examiner(s) a summary of 
the verified stressor or stressors, and 
the examiner(s) must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms.  
The examiner(s) should also be 
specifically requested to determine 
whether the diagnostic criteria to support 
a diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is appropriate the 
examiner(s) must comment upon the link 
between the current symptomatology and one 
or more of the verified in-service 
stressors.  The examination report should 
include the complete rationale for all 
opinions expressed.  The claims file must 
be made available to the examiner(s).

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for service connection in light 
of all the evidence of record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




